DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 line 3, it is unclear if the recitation “a wheel” is intended to reference the previously recited wheel (claim 1 line 2), or another wheel.
Claims 21-24 are rejected due to their dependence upon claim 20.	
Claim 30 line 3, it is unclear if the recitation “a wheel” is intended to reference the previously recited wheel (claim 28 line 2), or another wheel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13, 14, 17, 18, and 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,102,331 to Bluethmann et al. in view of US 6,030,055 to Schubert.
Re-claim 1, Bluethmann et al. teach a Vehicle Corner Module (VCM) based brake system 20 (see also column 5 lines 12-18) located between a wheel 18 assembled to a VCM connectable to a vehicle platform 10, the VCM-based brake system comprising: a brake actuator (such as an electrically actuated brake), that regulates the rotation rate of the wheel assembled to the VCM; and a brake-control-circuit 50B, is functionally associated with the brake actuator and with the brake power source, and adapted to provide functional inputs to the brake actuator based on a target rotation rate profile desired for the wheel, the brake actuator, the brake power source, and the brake-control-circuit are disposed within the VCM between the wheel 18 and the vehicle platform 10 (see figures 3 and 4).   However, Bluethmann et al. fail to teach the details of the brake system, specifically the use of a fluid-based brake power source that is mechanically and fluidly connected to the brake actuator and adapted to provide brake fluid for operating the brake actuator, the system including a brake fluid source storing the brake fluid, and a fluid pump disposed downstream of the brake fluid source in fluid communication with the brake fluid source and with the brake actuator; a brake modulator in fluid communication with the brake actuator, the brake modulator adapted to regulate flow of the brake fluid between the brake actuator, the brake fluid source, and the fluid pump.  Fluid base brake systems dedicated to a single wheel are known in the art, such as taught by Schubert.
Schubert teaches a fluid-based brake power source 1, mechanically and fluidly connected to a brake actuator 5 and adapted to provide brake fluid for operating the brake actuator, the system includes a brake fluid source 2 storing the brake fluid, and a fluid pump 1a is disposed downstream of the brake fluid source, the pump is in fluid communication with the brake fluid source 2 and with the brake actuator 5; a brake modulator 3/4 (i.e. inlet and outlet valves) is in fluid communication with the brake actuator 5, the brake modulator is adapted to regulate flow of the brake fluid between the brake actuator, the brake fluid source, and the fluid pump.  This type of system is functionally equivalent to the electro-mechanical system of Bluethmann et al. and would have easily replaced the electromechanical system, as both regulate the rotation rate of the wheel, and would have resulted in a brake actuator, brake power source, brake modulator, and brake control circuit located between the wheel and platform as a single unit.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the electro-mechanical brake system of Bluethmann et al. with a fluid-based power source of the type taught by Schubert, as both would have yielded the same expectant result of providing a means of regulating the wheel speed based upon various road conditions.
Re-claim 2, a brake- interface-circuit (see column 4 lines 24-42) facilitates communication between the brake-control-circuit and at least one computing unit 50 external to the VCM.
Re-claim 3, the brake-interface-circuit is adapted to facilitate communication between the brake-control-circuit and a vehicle-control-circuit mounted onto the vehicle platform.
Re-claim 4, the brake-interface-circuit is adapted to facilitate communication between the brake-control-circuit and another control- circuit, external to the VCM.  See various controllers associated with the VCM.
Re-claim 5, Schubert further teaches a speed-control- circuit including: a storage circuit adapted to store the target rotation rate profile desired for the wheel (see column 3 lines 11-25 and discussion surrounding figures 4-6); 2a feedback loop adapted to compare a measured rotation rate profile of the wheel to the target rotation rate profile; and a communication interface functionally associated with the brake-control-circuit, adapted to provide the target rotation rate profile to the brake-control-circuit.  This merely minimizes slip of the wheel relative to the road surface, thus maximizing control of the vehicle during a braking event.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brake control unit of Bluethmann et al. with the speed control-circuit of Schubert, thus minimizing wheel slip during braking.
Re-claim 6, Schubert further teaches the fluid pump is adapted to regulate a fluid pressure of the brake fluid delivered from the brake fluid source 2 to the brake actuator 5 for actuation of the brake actuator, such as by operation of the fluid pump.  It would have been obvious to one of ordinary skill in the art to have provided the modified system of Bluethmann et al. with the fluid pump control taught by Schubert, thus regulating the fluid pressure applied to the brake actuator to the specified or requested amount.
Re-claim 7, Schubert further teaches the brake modulator 4/5 includes at least one valve, wherein in at least one state of the valve (such as a pressure increase state or pressure release state), the valve is in fluid communication with the brake actuator 5.  This provides a means of modulating the fluid pressure within the brake actuator, as is common in the art.  It would have been obvious to one of ordinary skill in the art to have provided the modified system of Bluethmann et al. with the valve control taught by Schubert, thus regulating the fluid pressure applied to the brake actuator to the specified or requested amount.
Re-claim 8, Schubert teaches the at least one valve comprises: a fluid inlet valve 3 having at least one operative orientation adapted to allow flow of pressurized brake fluid from the fluid pump to the brake actuator 5 and a fluid release valve 4 having at least one operative orientation adapted to allow release of brake fluid from the brake actuator toward the brake fluid source 2.  This provides a means of modulating the fluid pressure within the brake actuator, as is common in the art.  It would have been obvious to one of ordinary skill in the art to have provided the modified system of Bluethmann et al. with the valve control taught by Schubert, thus regulating the fluid pressure applied to the brake actuator to the specified or requested amount.
Re-claim 9, Schubert further teaches the at least one valve comprises a single valve having at least a fluid inlet operative orientation and a fluid release operative orientation (see column 3 lines 50-55), wherein in the fluid inlet operative orientation the single valve is adapted to allow flow of pressurized brake fluid from the fluid pump to the brake actuator, and in the fluid release operative orientation the single valve is adapted to allow release of brake fluid from the brake actuator toward the brake fluid source.  This provides a means of modulating the fluid pressure within the brake actuator into a single valve.  It would have been obvious to one of ordinary skill in the art to have provided the modified system of Bluethmann et al. with the valve control taught by Schubert, thus regulating the fluid pressure applied to the brake actuator to the specified or requested amount.
Re-claim 10, Schubert further teaches the brake modulator includes a brake actuator pressure sensor 6, adapted to sense a pressure applied by the brake actuator, and to provide readings of the sensed brake actuator pressure to the brake-control- circuit.  The presence of the pressure sensor improves brake actuator response and wheel slip control.  It would have been obvious to one of ordinary skill in the art to have provided the modified system of Bluethmann et al. with the brake actuator pressure sensor as taught by Schubert, thus providing real time information regarding the applied brake fluid pressure at the brake actuator.
Re-claim 11, Schubert further teaches the brake modulator includes an actuator fluid pressure sensor 6, adapted to sense a pressure of fluid provided to the brake actuator, and to provide readings of the sensed fluid pressure to the brake-control-circuit.  The presence of the pressure sensor improves brake actuator response and wheel slip control.  It would have been obvious to one of ordinary skill in the art to have provided the modified system of Bluethmann et al. with the brake actuator pressure sensor as taught by Schubert, thus providing real time information regarding the applied brake fluid pressure at the brake actuator.
Re-claim 13, Shubert further teaches the pressure modulator 1 (or 1b) is adapted to modulate pressure of the brake fluid supplied to the brake actuator, so as to achieve a desired brake pressure value, as is known in the art.  It would have been obvious to one of ordinary skill in the art to have provided the modified system of Bluethmann et al. with the pressure modulator structure taught in Schubert, so as to quickly modulate the brake fluid pressure provided to the brake actuator.
Re-claim 14, Schubert further teaches the fluid pump 1a is adapted to provide brake fluid to the fluid accumulator 1b independently of the brake-control-circuit providing the functional inputs to the brake actuator for actuation thereof.  Essentially the pump pressurizes the accumulator without actuation of the brake actuator, by keeping inlet valve 3 closed.   This reduces the operational time of the pump, since pressurized fluid is available from the accumulator.  It would have been obvious to one of ordinary skill in the art to have provided the modified system of Bluethmann et al. with the pump adapted to provide pressurized fluid to the accumulator independently of the brake control circuit as taught by Schubert, thus reducing the operational need of the pump.
Re-claim 17, Schubert further teaches the brake control circuit is adapted to provide control inputs to the brake modulator and to the pressure modulator (see columns 3-4).  This provides for accurate pressure application at the brake actuator.  It would have been obvious to one of ordinary skill in the art to have provided the modified system of Bluethmann et al. with the brake circuit providing control inputs to the brake modulator and pressure modulator as taught by Schubert, thus achieving the desired brake pressure at the wheel.
Re-claim 18, Schubert further teaches the brake modulator 1 includes a modulator pressure sensor 9, adapted to sense a pressure of fluid provided from the pressure modulator to the brake modulator, and to provide readings of the sensed fluid pressure to the brake-control-circuit (see column 3 lines 3-10).  It would have been obvious to one of ordinary skill in the art to have provided the modified system of Bluethmann et al. with a modulator pressure sensor as taught by Schubert, thus monitoring the available fluid pressure within the modulator.
Re-claim 20, Bluethmann et al. further teach a sub-frame including a wheel hub, adapted for mounting of the wheel 18 thereon (see column 4 lines 59-65), and a vehicle-connection interface for connection of the sub-frame to a vehicle platform; a VCM-based brake system is mounted onto the sub-frame between the wheel hub and the connection interface; and a motor is adapted to rotate the wheel, wherein the brake-control-circuit is configured to control a rotation rate of the wheel (see column 5 lines 1—6).
Re-claim 21, Bluethmann et al. further teach a specific VCM functionally mountable onto the vehicle platforms of at least two different vehicles, the at least two different vehicles being of two different types or of two different models (see column 4 lines 1-11 and column 10 lines 18-36).  The VCM can take on various forms, such as including or not including any of the elements taught within the disclosure.
Re-claim 22, at least one Vehicle Corner Module (VCM)-connection interface for mechanical connection to a VCM; the vehicle-connection interface of the at least one VCM connected to the at least one VCM-connection interface (see column 2 lines 27-30).
Re-claim 23, Bluethmann et al. as modified by Schubert, the VCM based brake system is a fluid operated VCM-based brake system (and being self-contained), the VCM based brake system and vehicle platform are not in fluid communication with each other.  This provides individual control for each wheel.  
Re-claim 24, the vehicle platform 10 includes a first VCM-connection interface and a second VCM- connection interface (such as different wheel units); the at least one VCM comprises a first VCM including a first VCM-based brake system and a first vehicle-connection interface connected to the first VCM-connection interface of the vehicle platform, and a second VCM including a second VCM-based brake system and a second vehicle-connection interface connected to the second VCM-connection interface of the vehicle platform (each VCM is provided with its own brake system and interface connection to main unit 50); the first VCM-based brake system is of a first type, and the second VCM-based brake system is of a second type, the second type being different from the first type.  Each VCM is provided with a propulsion/braking unit (i.e. motor/generator) in accordance with the teachings of Bluethmann et al., as well as with a friction braking system.
Re-claim 25, Bluethmann et al. as modified by Schubert, the VCM based brake system and vehicle platform are not in fluid communication with each other.  
Re-claim 26, the brake system of Schubert as provided within the VCM of Bluethmann et al. is airtight and fluid tight, as the system is isolated from any other system and is sealed.
Re-claim 27, the VCM based system of Bluethmann et al. is mechanically decoupled from the vehicle platform 10.  Each VCM is an independent structure attached to the platform.
Re-claim 28, Bluethmann et al. teach a Vehicle Corner Module (VCM) based brake system 20 adapted to be between a wheel 18 assembled to a VCM (figure 4) connected to a vehicle platform 10, the VCM-based brake system comprising: a brake actuator (such as electrical), adapted to regulate the rotation rate of the wheel assembled to the VCM; a brake power source, mechanically connected to the brake actuator and adapted to provide power for operating the brake actuator; a brake-control-circuit (as part of 50B), associated with the brake actuator and with the brake power source, the circuit provides functional inputs to the brake actuator based on a target rotation rate profile desired for the wheel.  However, Bluethmann et al. fail to teach the brake power source functioning as a pressure modulator and comprising a brake fluid source storing a brake fluid; a fluid pump disposed downstream of the brake fluid source in fluid communication with the brake fluid source and with the brake actuator; or a brake modulator in fluid communication with the brake actuator, the brake modulator adapted to regulate flow of the brake fluid between the brake actuator, the brake fluid source, and the fluid pump, wherein the brake actuator, the brake power source, the brake-control-circuit, and the brake modulator are disposed within the VCM between the wheel and the vehicle platform.
Schubert teaches a brake power source comprising a pressure modulator, a brake fluid source 2 storing a brake fluid; a fluid pump 1a is disposed downstream of the brake fluid source 2 in fluid communication with the brake fluid source and with the brake actuator; a brake modulator 3/4 is in fluid communication with the brake actuator 5, the brake modulator regulates flow of the brake fluid between the brake actuator, the brake fluid source, and the fluid pump, wherein the brake actuator, the brake power source, the brake-control-circuit, and the brake modulator are capable of being disposed within the VCM (as the electro-hydraulic brake is for a single wheel), and wherein the brake power source functions as a pressure modulator 1.  This type of system is functionally equivalent to the electro-mechanical system of Bluethmann et al., as both would regulate the rotation rate of the wheel.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the electro-mechanical brake system of Bluethmann et al. with a fluid-based power source of the type taught by Schubert, as both would have yielded the same expectant result of providing a means of regulating the wheel speed based upon various road conditions.
Re-claim 29, Schubert further teaches the pressure modulator 1 comprising a fluid accumulator 1b disposed downstream of the fluid pump 1a, in fluid communication with the brake modulator, the fluid pump provides pressurized brake fluid to the fluid accumulator for storage therein, and the fluid accumulator provides pressurized fluid to the brake for actuation of the brake actuator, the fluid pump of Schubert is able to generate fluid at a target pressure (as measured by sensor 9), for maintaining and accumulating fluid within the accumulator.  This type of system is functionally equivalent to the electro-mechanical system of Bluethmann et al., as both would regulate the rotation rate of the wheel, and the use of an accumulator reduces the operational time of the pump.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the electro-mechanical brake system of Bluethmann et al. with a fluid-based power source of the type taught by Schubert, as both would have yielded the same expectant result of providing a means of regulating the wheel speed based upon various road conditions.
Re-claim 30, Bluethmann et al. teach a sub-frame including a wheel hub, adapted for mounting of the wheel 18 thereon, and a vehicle-connection interface for connection of the sub-frame to a vehicle platform; a VCM-based brake system is mounted onto the sub-frame between the wheel hub and the connection interface; and a motor is adapted to rotate the wheel, wherein the brake-control-circuit is configured to control a rotation rate of the wheel (see column 5 lines 4-12).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluethmann et al. in view of Schubert as applied to claim 12 above, and further in view of US 5,251,971 to Reinartz et al.
Bluethmann et al. as modified by Schubert fail to teach a no-return valve disposed on a fluid line connecting the pressure modulator 1 and the brake modulator 3, the no-return valve adapted to allow fluid flow only from the fluid accumulator 1b to the brake modulator 3, and not in the opposing direction.
Reinartz et al. teach a brake system in which an accumulator 24 is connected via a fluid line to a brake modulator 7 through a no-return valve 28.  This valve only allows a fluid flow from the accumulator to the brake modulator.  This prevents a backward flow towards the accumulator and to a pressure modulator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided in the fluid line 3a of Schubert as used in Bluethmann et al. a no-return valve as suggested by Reinartz et al., thus preventing a backflow of fluid to the accumulator.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluethmann et al. in view of Schubert as applied to claim 1 above, and further in view of US 9,352,732 to Loos et al.
Bluethmann et al. teach the presence of a propulsion/braking system at each wheel.  This is generally understood as a generator/regenerative motor.  However, Bluethmann et al. fail to specify this in detail. 
Loos et al. teach the concept of a motor having propulsion and braking capabilities, so as to recover electrical energy for later use, see column 2 lines 3-36.  It would have been obvious to one of ordinary skill in the art to have recognized that the propulsion/braking units 20 of Bluethmann et al. are in fact regenerative braking modules as taught by Loos et al., as this provides a means of energy recovery for later use.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluethmann et al. in view of Schubert as applied to claim 1 above, and further in view of US 6,113,197 to Kuroki et al.
Kuroki et al. teach a fluid brake system in which an accumulator is present and in which the fluid accumulator is not present, or a system devoid of a fluid accumulator.  Eliminating the fluid accumulator would reduce the number of parts and overall weight, thus reducing costs.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have eliminated the fluid accumulator in the system of Schubert when utilized in the VCM of Bluethmann et al., thus reducing costs, complexity and weight.
Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.  As stated in the Office action, the teachings of Schubert are merely relied upon as showing a known hydraulic brake system of the type recited in the instant claims.  Clearly this type of brake system is capable of replacing an electromechanical brake system, such as utilized in Bluethmann et al.  It is unclear why the applicant believes that simply substituting a common hydraulic brake system for the electromechanical brake system used in Bluethmann et al. would result in a non-obvious invention.  Those skilled in the brake arts would routinely select either the use of a hydraulic or electromechanical brake system based upon regulations, use requirements or environmental factors.  
The system of Schubert is certainly capable of being sized such that it would fit within the VCM of Bluethmann et al., and is specifically targeted at controlling the brake actuator of a single wheel, as stated in Schubert.  The remarks regarding Schubert being capable of handling multiple wheel brake actuators is not relevant to the rejection, since Schubert shows and discloses its use for only one wheel in at least one embodiment.  Other embodiments, or possibilities, would not prevent its use as stated in the above rejection, and any remarks to that effect unfairly limit the teachings of Schubert.  
With regards to Bluethmann et al. and the VCM being usable on various chassis.  Bluethmann et al. state in column 10 lines 32-36 that a chassis may take the shape of having corners, or not having corners, such as a round chassis.  It must be concluded that the VCM taught by Bluethmann et al. is intended for use with any of these types of chassis, or vehicles.  
With regards to the individual VCM units not being fluidly connected.  It is the position of the Office that each VCM as modified by Schubert, thus having a hydraulic brake system, remains a self-contained unit or module.  Providing each VCM with the hydraulic brake system of Schubert is easily achieved by miniaturization, which is common in the art.  Thus each VCM as modified by Schubert would be fluidly isolated from each other, or not in fluid communication with one another.  
As such the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.


TJW
May 18, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657